Citation Nr: 1531604	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  12-24 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for diabetes mellitus II (diabetes).

2. Entitlement to service connection for a right eye disability, to include as secondary to the service-connected left eye disability.

3. Entitlement to a rating in excess of 30 percent for left eye blindness.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to February 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified before the undersigned in a June 2015 hearing.  A hearing transcript was associated with the claims file and reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for the right eye and an increased rating for the left eye are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In a June 17, 2015 statement, before promulgation of a decision on the appeal, the Veteran withdrew his appeal of the denial of service connection for diabetes.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the denial of diabetes by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

On June 17, 2015, in a written statement and in the Board hearing, the Veteran indicated that he wished to withdraw his appeal of the denial of service connection for diabetes mellitus II.  This statement withdrew the appeal in accordance with 38 C.F.R. § 20.204, and was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to this issue.  The Board has no jurisdiction to review the appeal of the denial of service connection for diabetes, and the appeal is dismissed.  See 38 C.F.R. § 20.202.


ORDER

The appeal of the denial of service connection for diabetes is dismissed.


REMAND

Additional development is needed with respect to the eye claims.  Regarding the left eye, at the Board hearing, the Veteran reported that his eyelid dropped and was itchy and painful.  The VA examination did not address those symptoms, and an addendum opinion is needed.  

Regarding the right eye, the Veteran asserts that his service-connected left eye disability put strain on his right eye and lead to the development of ocular hypertension.  The VA examiner found that left eye trauma may cause damage to the left eye but does not likely cause ocular hypertension in the opposite eye.  In so doing, the examiner failed to discuss whether the left eye disability could put strain on the right eye causing or aggravating any right eye disability.  Additionally, the service separation examination notes strabismus and visual defects with visual acuity of 20/200.  It would be helpful for the examiner to discuss these diagnoses as they pertain to the right eye.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination on his eyes and forward the claims file.  The examiner should address the following:

a. Did the Veteran's left eye disability with only light perception at least as likely as not put strain on his right eye causing ocular hypertension?

b. Did the Veteran's left eye disability with only light perception at least as likely as not put strain on his right eye aggravating ocular hypertension beyond the natural progression of the disease?

c. Did the Veteran's left eye disability with only light perception at least as likely as not put strain on his right eye causing cataracts?

d. Did the Veteran's left eye disability with only light perception at least as likely as not put strain on his right eye aggravating cataracts beyond the natural progression?

e. Could the strabismus or visual defect recorded on the service separation examination at least as likely as not relate to any current right eye disability?

f. Measure and record the current level of disability in the Veteran's left eye.

g. Is the reported dropping of the left eyelid at least as likely as not part of the disability sustained in service?

h. Is the reported itching of the left eye at least as likely as not part of the disability sustained in service?

i. Is the reported pain in the left eye at least as likely as not part of the disability sustained in service?

j. Complete any appropriate measurements and test to determine the full level of disability associated with the Veteran's service-connected left eye injury. 

Please provide rationale for any conclusions.  If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. If any claim remains denied issue a supplemental statement of the case.  In the supplemental statement of the case, specifically adjudicate the issue of entitlement to an increased rating on an extraschedular basis, considering the Veteran's complaints of itching and pain in his left eye.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


